



May 23, 2018
By Hand Delivery at DNB's Offices
Mr. Vincent Liuzzi
17 Honeysuckle Court
Glen Mills PA  19342


Re: Separation Agreement and General Release


Dear Vince:
This letter sets forth the proposal of DNB First, National Association ("the
Bank") regarding your separation from employment with the Bank.  Upon your
acceptance of the terms and conditions set forth in this Letter Agreement and
General Release ("Letter Agreement"), the Bank agrees to provide you with the
severance package set forth in this Letter Agreement on the conditions described
herein.
The Bank desires to provide you with pay and benefits to assist in the
transition resulting from termination of employment due to elimination of your
position as Chief Banking Officer.  This Separation Agreement and General
Release ("Letter Agreement") outlines the severance package being offered to you
on the conditions described herein.
1. Last Day of Employment:  Your last day of employment with the Bank will be
May 23, 2018 ("Separation Date").  You will be paid your regular salary through
your Separation Date.  The payment will be made in accordance with the Bank's
regular payroll practices, and the Bank will withhold from this payment all
applicable federal, state and local taxes, and other designated or required
withholdings.  The payment set forth in this paragraph is not conditioned upon
your signing this Letter Agreement.
2. Vacation Days:  You have twelve (12) accrued and unused vacation days. 
Payment for these days, in the gross amount of $10,458.24 (ten thousand four
hundred fifty-eight dollars and twenty-four cents) will be made in your final
paycheck.  The Bank will withhold from this payment all applicable federal,
state and local taxes, and other designated or required withholdings.  The
payment set forth in this paragraph is not conditioned upon your signing this
Letter Agreement.
 

--------------------------------------------------------------------------------

 
Mr. Vincent Liuzzi
May 23, 2018
 
3. Health Benefits:  Your Medical, Dental and Vision benefits will remain in
effect through May 31, 2018.  Thereafter, you will be entitled to participate in
the Bank's insurance programs under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"), relating to the continuation of your health
benefits.  Your COBRA benefits, should you choose to elect them, begin on June
1, 2018.  You will receive further information under separate cover.  Nothing in
this Letter Agreement shall constitute a guarantee of COBRA continuation
coverage or benefits.  You shall be solely responsible for all obligations in
electing COBRA continuation coverage and taking all steps necessary to qualify
for such coverage.
4. Restricted Stock:  For purposes of your restricted stock, the Bank will deem
your termination as a termination other than for "cause" pursuant to certain
Award Agreements.  As a result, you will be fully vested in 1,800 shares of
common stock of DNB Financial Corporation awarded to you in 2014, 2,000 shares
of common stock of DNB Financial Corporation awarded to you in 2015, 2,400
shares of such common stock awarded to you in 2016, and 900 shares of such
common stock awarded to you in 2017, for a total of 7,100 shares.  Those shares,
net of shares withheld to cover the Bank's tax withholding obligations with
respect to the 7,100 shares, will be delivered to you as soon as practicable
following the Separation Date.  This accelerated vesting and delivery of shares
is not conditioned upon your signing this Letter Agreement.  For the avoidance
of doubt, your rights and obligations with respect to these shares shall
continue to be governed by the terms of the Award Agreements pursuant to which
they were granted.
5. 401(k) Plan:  Your participation in the Bank's 401(k) plan will terminate as
of your Last Day (and your final contributions, if any, will be deducted from
your final salary payment).  Accordingly, no employee or employer contributions
shall be made to such plan from any payments made under paragraphs 4 or 8 of
this Letter Agreement.
6. Business-Related Expenses:  The Bank will reimburse you for normal
business-related expenses that you incurred during your employment with the Bank
in accordance with the Bank's policies concerning such reimbursement.
7. Unemployment Compensation:  The Bank will not contest your application for
unemployment compensation benefits during your period of employment, provided
you are truthful in your application.  The Unemployment Compensation Board, not
the Bank, will determine your eligibility for such benefits as well as the
amount of such benefits.
8. Enhanced Separation Package:  Provided you timely sign, return and do not
revoke this Letter Agreement, the Bank will provide you with the following:
(a) The Bank will deem your termination as a termination other than for
"cause."  You will be paid $433,519.35 (the "Change of Control Payment"), which
represents the "Base Severance," as such term is defined in that certain Change
of Control Agreement by and among you, the Bank, and DNB Financial Corporation
("DNBFC") dated July 23, 2014 (the "Change of Control Agreement").  The Bank
will deduct from this payment all applicable federal, state and local taxes and
other designated or required withholdings.  This payment will be forwarded to
you on the first payroll no later than 15 days after receipt by the Bank of your
executed copy of this Letter Agreement, provided that you have not revoked
acceptance of the Letter Agreement in accordance with paragraph 14(a).
 
 

--------------------------------------------------------------------------------

Mr. Vincent Liuzzi
May 23, 2018
(b) If you choose to elect COBRA to continue your health insurance benefits, the
Bank will continue to pay the Bank's regular share of premium for your COBRA
continuation coverage through and including the earlier of (i) May 31, 2019; or
(ii) the date you become covered for medical/health benefits on any terms with a
new employer, provided you timely contribute your portion of premium. As
provided in Section 3(f)II of the Change of Control Agreement, Thereafter,
continuation coverage will be at your own expense. (For avoidance of doubt, this
is the health insurance benefits set forth in Section 3(f)II of the Change of
Control Agreement.)   Nothing in this Letter Agreement shall constitute a
guarantee of COBRA continuation coverage or benefits.  You shall be solely
responsible for all obligations in electing COBRA continuation coverage and
taking all steps necessary to qualify for such coverage.  This benefit will
commence after receipt of the Bank of your executed copy of this Letter
Agreement, provided that you have not revoked your acceptance of this Letter
Agreement in accordance with paragraph 14(a).
(c) In addition to the payments and benefits provided pursuant to the Change of
Control Agreement, the Bank will provide you outplacement services for a period
of six months.
9. General Release:
(a) In consideration for the above, and all of the terms of this Letter
Agreement, you, Vincent Liuzzi, for yourself, your agents, successors, heirs and
assigns (hereinafter the "Releasors"), do hereby release, remise and forever
discharge the Bank (DNB First, National Association), DNB Financial Corporation,
(DNB Financial Corporation), their subsidiaries, affiliates, related entities,
predecessors, successors, assigns, and each of their current and former agents,
servants, shareholders, employees, officers, directors, executives, members,
trustees, representatives, attorneys, investors and insurers and each of their
heirs, successors, executors and administrators and all persons acting by,
through, under and/or in concert with any of them (hereinafter the "Releasees")
of and from any and all claims, demands, causes of action, actions, rights,
damages, judgments, costs, compensation, suits, debts, dues, accounts, bonds,
covenants, agreements, expenses, attorneys' fees, damages, penalties, punitive
damages and liability of any nature whatsoever, in law or in equity or
otherwise, which Releasors have had, now have, shall or may have, whether known
or unknown, foreseen or unforeseen, suspected or unsuspected, by reason of any
cause, matter or thing whatsoever, from the beginning of the world to the
effective date of this Letter Agreement, including those relating to or arising
out of your employment or affiliation with the Bank, the terms and conditions of
such employment or affiliation, and the termination of that employment or
affiliation.
(b) By the general release set forth in this paragraph 9, you acknowledge that
you are giving up all claims relating to or arising out of your employment or
affiliation with the Bank, the terms and conditions of such employment or
affiliation, and the termination of that employment or affiliation, including
but not limited to, claims for breach of contract or implied contract, wrongful,
retaliatory or constructive discharge, negligence, misrepresentation, fraud,
detrimental reliance, promissory estoppel, defamation, invasion of privacy,
impairment of economic opportunity, tortious interference with contract or
business relationships, intentional or negligent inflection of emotional
distress, any and all other torts, and claims for attorney's fees, as well as
the following statutory claims described below.
 

--------------------------------------------------------------------------------

Mr. Vincent Liuzzi
May 23, 2018
(c) You further acknowledge that various local, state and federal laws prohibit
discrimination based on age, gender, sexual orientation, race, color, national
origin, religion, disability, and handicap or veterans status.  These include
Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and
1871, and the Civil Rights Act of 1991 (relating to gender, national origin,
religion, race and certain other kinds of job discrimination); the Pregnancy
Discrimination Act; the Age Discrimination in Employment Act and the Older
Workers' Benefit Protection Act (relating to age discrimination in employment),
the Rehabilitation Act of 1973 and the Americans with Disabilities Act (relating
to disability discrimination in employment), and the Pennsylvania Human
Relations Act and Philadelphia Fair Practices Ordinance (prohibiting all of the
above forms of employment discrimination).
You also understand and acknowledge that there are various federal and state
laws governing benefit issues, wage and hour issues, and other employment
issues, including, but not limited to, the Employee Retirement Income Security
Act (excluding claims for vested benefits), the Sarbanes-Oxley Act of 2002, the
National Labor Relations Act, the Fair Labor Standards Act, the Equal Pay Act,
the Worker Adjustment and Retraining Notification Act, the Family and Medical
Leave Act, the Pennsylvania Wage Payment and Collection Law, wage and hour laws,
whistleblower laws and other laws.  You acknowledge that you are giving up any
claims you may have under any of these statutes and under any other federal,
state or municipal statute, ordinance, executive order or regulation relating to
discrimination in employment, wage and hour issues, or in any way pertaining to
employment relationships.  You also understand and acknowledge that you are
giving up any and all claims for benefits including, but not limited to, life
insurance, accidental death & disability insurance, sick leave or other employer
provided plan or program; claims for distributions of income or profit; claims
for reimbursement; claims for wages; claims for vacation or other leave time;
claims relating to retirement, pension and/or profit sharing plans (excluding
claims for vested benefits or vested rights to stock options or restricted stock
awards); claims for group health insurance coverage (excluding claims for COBRA
continuation coverage); or any other claims.  You understand and acknowledge
that this general release applies to all such employment-related claims that you
now have or may have had to the effective date of this Letter Agreement.
(d) You further agree that neither you, nor anyone on your behalf shall or may
seek, or be entitled to recover reasonable attorneys' fees and costs pursuant to
any of the aforementioned federal, state or municipal statutes, or any other
such laws.  You understand and acknowledge that the general release set forth in
this paragraph applies to all claims and causes of action, including but not
limited to, employment-related claims, which you now have or may have had to the
date of this Letter Agreement.
 
 

--------------------------------------------------------------------------------

Mr. Vincent Liuzzi
May 23, 2018
(e) This release does not apply to claims that cannot be released by this Letter
Agreement, including claims for worker's compensation, unemployment benefits
claims, or vested retirement benefits, nor does it waive or release any rights
or claims that you may have under the ADEA which arise after the date you sign
this Letter Agreement.  This release does not prevent you from filing a charge
with or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the Securities and Exchange Commission, the
Office of the Comptroller of the Currency, the Federal Deposit Insurance
Corporation, the Board of Governors of the Federal Reserve System or any other
federal, state or local government agency or commission ("Government Agency"),
although this release does waive your right to any monetary or other relief of
any nature whatsoever in connection with any such charge, investigation or
proceeding, to the extent permitted by law.  Notwithstanding any other provision
in this paragraph 9, you waive any right you may have to bring, or participate
in, any collective action or class action against the Bank in your capacity as
an employee or former employee of the Bank.  You further understand that this
Letter Agreement does not limit your ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Bank and/or DNBFC.  This Agreement does not
limit your right to receive an award for information provided to any Government
Agencies.
(f) You represent that you:  (i) have not filed any civil actions, lawsuits,
complaints, charges or claims for relief or benefits against or involving the
Bank, DNB Financial Corporation with any local, state or federal court,
regulatory body, or administrative agency, that are currently outstanding, other
than a claim for unemployment compensation benefits; (ii) have not transferred
or assigned any claim described by the general release in this paragraph 9;
(iii) have received all leave (paid or unpaid), compensation, wages, overtime if
applicable, vacation pay, expense reimbursements, and/or benefits to which you
may be entitled and that no other amounts and/or benefits are due; and (iv) have
not complained of and are not aware of any fraudulent activity or any act(s)
which would form the basis of a claim of fraudulent or illegal activity by or
against the Bank, DNBFC.
10. Confidentiality; Non-Disparagement:
(a) The existence, terms and conditions of this Letter Agreement shall be kept
confidential by you, except that you may disclose the terms and conditions of
this Letter Agreement to your spouse, attorney(s) and accountant(s), provided
that they also keep this Letter Agreement and its terms and conditions
confidential.  The terms of this paragraph are a material condition to this
Letter Agreement.
(b) You agree to hold in strict confidence and not to use for your benefit or
the benefit of any other individual or entity any of the Bank, DNBFC, business
secrets, confidential information, or other knowledge or data relating to the
Bank, DNBFC which you obtained during or as a result of your employment,
including, without limitation, information relating to such matters as systems,
processes, contracts, finances, operations, strategies, costs, profit margins,
identities of customers, customer needs and requirements, marketing plans,
programs or initiatives, compliance matters, software, procedures, and plans for
expansion or consolidation (the "Confidential Information").  You also reaffirm
and ratify any existing obligations relating to confidentiality or intellectual
property in any separate agreement or policy of the Bank or DNBFC.  The
restrictions set forth in this paragraph will not apply to information which is
in the public domain, unless you are responsible, directly or indirectly, for
such information entering the public domain without the Bank's or DNBFC's
consent.
 

--------------------------------------------------------------------------------

Mr. Vincent Liuzzi
May 23, 2018
(c) You agree not to make any disparaging comments regarding your employment
with the Bank or any of the Releasees.  You further agree not to disrupt the
Bank's business in any manner.
(d) Nothing in this Letter Agreement shall be interpreted or applied to prohibit
the making of any good faith report to the Bank's or DNBFC's auditors or any
regulator, Governmental Agency or other governmental entity, participating in an
investigation by such entity, or disclosure in compliance with a lawful
subpoena.
11. Return of Bank Property:  You represent and warrant that you have returned
to the Bank all Bank-owned property in your possession, custody or control,
including, but not limited to, keys, access cards, credit cards, cell phones,
documents, computer equipment and electronically stored information in your
possession (regardless of whether or not such information is Confidential
Information).
12. Cooperation:  You agree to reasonably cooperate with the Bank to assist in
the transition of your duties during the period through June 20, 2018.  Such
cooperation will involve responding to reasonable telephone or email inquiries
from me and/or any other individual as identified by management.
13. Employment Inquiries:  You agree to direct any inquiries from prospective
employers or reference requests to the attention of:  Linda Devine, Senior Vice
President, Director of Human Resources of the Bank.  I will confirm your job
title, dates of employment and salary (if requested by you).
14. Acknowledgements:
(a) You acknowledge that:
(i) you are releasing all of your claims, including those under the Age
Discrimination in Employment Act, knowingly and voluntarily and without duress,
coercion or undue influence of any kind, in exchange for consideration of value
to which you are not otherwise entitled;
(ii) you have been advised by this Letter Agreement to consult with an attorney
prior to signing this Letter Agreement to explain the terms of this Letter
Agreement including, without limitation, the terms relating to your release of
claims arising under the Age Discrimination in Employment Act;
(iii) you have been given at least twenty-one (21) days to consider the terms of
this Letter Agreement and consult with your attorney; and
 

--------------------------------------------------------------------------------

Mr. Vincent Liuzzi
May 23, 2018
(iv) for a period of seven (7) days following your acceptance and signing
hereof, you have the option to revoke your acceptance of this Letter Agreement
by a signed writing to the Bank and received by Linda M. Devine, Senior Vice
President, Director of Human Resources, DNB First, N.A., 4 Brandywine Avenue
Downingtown PA 19335, before the revocation period expires.  The revocation
period starts the day after you sign this Letter Agreement.  This Letter
Agreement shall not become effective or enforceable until the revocation period
has expired.  If you revoke this Letter Agreement, then you will not be entitled
to any of the payments, benefits, or other consideration offered by the Bank in
exchange for this Letter Agreement.
(b) If you do not return an executed copy of this Letter Agreement to the Bank
by no later than the close of business on June 13, 2018, this Letter Agreement
and the obligations of the Bank herein shall become null and void.
(c) You acknowledge that the amounts and benefits set forth in paragraph 7
constitute an enhanced severance package, and you acknowledge that you are
receiving payments and benefits to which you are not otherwise entitled.  The
payments and other benefits set forth in paragraph 8 are in lieu of any
additional compensation and you acknowledge that you will not receive, and are
not entitled to receive, any additional payments, salaries, bonuses, overtime,
incentive payments, commissions, discretionary payments or other amounts.
(d)  You further acknowledge and agree that you are not entitled to seek or
receive (i) any payments or compensation pursuant to the Restricted Stock Award
Agreements other than the payments referenced in paragraph 4 above; or (ii) any
payments, compensation or benefits pursuant to the Change of Control Agreement
other than the Change of Control payment and COBRA benefits referenced in
paragraph 8 above. You specifically acknowledge and agree that (i) upon
receiving the payment referenced in paragraph 4, the Restricted Stock Award
Agreements shall be null and void; and (ii) upon receiving the Change of Control
payment, the Change of Control Agreement shall be null and void.
15. Additional Terms of Letter Agreement:
(a) No Admission:  This Letter Agreement is not, and shall not be construed to
be, an admission of liability, culpability or any other legal conclusion.
(b) Governing Law:  This Letter Agreement shall be interpreted, enforced and
governed under the laws of the Commonwealth of Pennsylvania.
(c) Entire Agreement:  This Letter Agreement, the Restricted Stock Award
Agreements (referenced in paragraph 4) and the Change of Control Agreement
(referenced in paragraph 8), constitute the entire understanding between the
parties regarding your separation from employment with the Bank and supersede
any prior written or oral agreements regarding such employment.  You acknowledge
that there are no representations by the Bank, oral or written, which are not
set forth in this Letter Agreement upon which you relied in signing this Letter
Agreement.  This Letter Agreement cannot be modified or amended except by
written agreement signed by both of you and the President of the Bank.
 

--------------------------------------------------------------------------------

Mr. Vincent Liuzzi
May 23, 2018
(d) Waiver:  The failure of you or the Bank to insist upon strict compliance
with any provision of this Letter Agreement will not be deemed a waiver of such
provision or of any other provision in this Letter Agreement.  Likewise, your
breach of any provision of this Letter Agreement will not entitle you to renew
any claim you may have against the Bank, its employees or its agents, which is
waived and released by this Letter Agreement.
(e) Assignment:  This Letter Agreement may be assigned by the Bank and shall
inure to the benefit of, and may be enforced by the Bank, its successors and
their respective assigns.  You hereby consent to any assignment of the Letter
Agreement by the Bank.  This Letter Agreement is personal to you and may not be
assigned by you.
Your signature below indicates your acceptance of this Letter Agreement and
shall cause this Letter Agreement to be binding upon you, your heirs,
representatives and assigns.  Your signature shall also signify that you have
read and understand the Letter Agreement, and have reviewed it with an attorney
or have elected not to do so.
We wish you success in the future.
Sincerely,
/s/ Linda M. Devine
Linda M. Devine
Senior Vice President
Director of Human Resources


Accepted and Agreed to on this
6th day of June, 2018,
and intending to be legally bound.




By:  /s/ Vincent Liuzzi 
  Vincent Liuzzi

